758 F.2d 317
Lester BLACK, Appellant,v.William CLOOSE, John R. Leitner and Robert S. Graff, Appellees.
No. 85-5009.
United States Court of Appeals,Eighth Circuit.
Submitted March 5, 1985.Decided March 29, 1985.

Appeal from the United States District Court for the District of Minnesota;  Diana E. Murphy, District Judge.
Lester Black, pro se.
Before HEANEY, Circuit Judge, HENLEY, Senior Circuit Judge, and McMILLIAN, Circuit Judge.
PER CURIAM.


1
Lester Black appeals from the district court's order granting the defendants' motion for summary judgment.  Black brought this 42 U.S.C. Sec. 1983 action against William Cloose, a Minnesota highway patrolman, John Leitner, the Aitkin County prosecutor, and Judge Robert Graff, the Aitkin County judge, alleging that he was wrongfully arrested, and deprived of his right to travel and due process, when Cloose stopped him for speeding and gave him a ticket for driving with a suspended driver's license.


2
After carefully reviewing the record and the district court's opinion, we find no error of fact or law.  Accordingly, we affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir.R. 14.